DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 04/05/2021.  Claim(s) 1 and 4-9 are presently pending.  Claim(s) 1 and 9 is/are amended.  Claim(s) 2 and 3 is/have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christophe Lair on 06/08/2021, and an amended set of claims have been supplied by the applicant on 06/09/2021.
The application has been amended as follows: 
Claim 1: (Currently Amended) A turbomachine blade comprising a root adapted to be mounted in a recessed pocket of a turbomachine rotor disc while extending radially vis-à-vis a longitudinal axis, the root having:
two side faces extending radially and axially, each of the two side faces including at least one seating to be in contact against a wall of the recessed pocket, along the longitudinal axis,
a radially inner face to face the bottom of the recessed pocket when the root is mounted in the recessed pocket, the radially inner face connecting the two side faces, the radially inner face comprising an undulation including at least one first rounded surface, a second rounded surface and a third rounded surface, the second rounded surface extending from one end of each of the first and third rounded surfaces, the first and third surface being separate from each other and wherein:
 the first rounded surface and the third rounded surface are concave, and the second rounded surface is convex, 
 or the first rounded surface and the third rounded surface are convex and the second rounded surface is concave, and
wherein the radially inner face includes a plurality of undulations formed by an alternation of concave and convex surfaces along the longitudinal axis to avoid having a sharp edge between the alternation of concave and convex surfaces.
Claim 2: (Cancelled)
Claim 4: (Currently Amended) The turbomachine blade according to claim 1, wherein the rounded concave and convex surfaces undulate along the longitudinal axis from an upstream face of the root to a downstream face of the root.
Claim 6: (Currently Amended) The turbomachine blade according to claim 5, wherein each rounded concave or convex surface extends into a median region of the radially inner surface of the root, the median region being situated at a distance from the two side faces of the blade root.
Claim 7: (Currently Amended) The turbomachine blade according to claim 1, wherein the rounded concave and convex surfaces undulate in the transversal direction while connecting together the two side faces.

Response to Amendment
The rejections of claims 1-3 and 9 under 35 U.S.C. 112(b) are withdrawn in light of the Examiner’s amendment to the claims described above.

Response to Arguments
Regarding the rejection of claim(s) 1-2, 4-6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Thistle ‘775 (US Pat. Pub. No. 2017/0218775), or in the alternative, under 35 U.S.C. 103 based over the same, and of claim 3 under 35 U.S.C. 103 over Thistle ‘775 in view of Thistle ‘776 (US Pat. Pub. No. 2017/0218776), the applicant(s) argues that these reference does not teach that the radially inner face includes a plurality of undulations formed by an alternation of concave and convex surfaces along the longitudinal axis to avoid having a sharp edge between the alternation of concave and convex surfaces, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  
Regarding the rejection of claim(s) 1-2 and 4-7 under 35 U.S.C. 102(a)(1) as being anticipated by Drozdenko (US Pub. No. 2016/0348689), or in the alternative, under 35 U.S.C. 103 based over the same, the applicant(s) argues that this reference does not teach that the first and third rounded (formerly “curved”) surfaces are separate, as required by claim 1, but rather that only one concave and one convex surface are disclosed in and around each of the recesses of Drozdenko.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  
Regarding the rejection of claim(s) 8-9 under 35 USC 103 as being unpatentable over Wu (US Pat. Pub. No. 2013/0115081) in view of Thistle ‘775, the applicant(s) argues that these references, separately or combined, do not teach that the radially inner face includes a plurality of undulations 
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claim(s) 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitations “the radially inner face comprising an undulation including at least one first rounded surface, a second rounded surface, and a third rounded surface, the second rounded surface extending from one end of each of the first and third rounded surfaces, the first and third surfaces being separate from each other” and “wherein the radially inner face includes a plurality of undulations formed by an alternation of concave and convex surfaces along the longitudinal axis to avoid having a sharp edge between the alternation of concave and convex surfaces”, in conjunction with the remaining claim language, are neither taught nor suggested by the prior art as a whole, either alone or in combination.  It is thus concluded that, due to the limitations designated above, the claimed invention of claim 1 and all dependent claims is patentably distinct over the prior art. 
Here, it is important to note that for all claims the term “rounded” is interpreted under its broadest reasonable interpretation and its common meaning in the art.  Accordingly, the term “rounded” should not be construed as being limited to “circular”, but rather includes, for example, any surface that is “curved in shape, without any points or sharp edges” (Collins English Dictionary).
In the Examiner’s Amendment included in this action, the term “rounded” has been substituted for the term “curved” in all instances within the claims, and claim 2 has been cancelled since this substitution renders the subject matter of claim 2 to be entirely recited in claim 1.  This has been done 

    PNG
    media_image1.png
    619
    671
    media_image1.png
    Greyscale

In discussion with the Applicant, however, it was agreed that substituting the term “rounded” for the term “curved”, and interpreting the term “rounded” by its commonly understood meaning in the art overcomes this anticipation, since a surface that is rounded according to this interpretation cannot include any points or sharp edges.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745

/Christopher Verdier/Primary Examiner, Art Unit 3745